 



     
Principal Distribution Factors Statement

                                                                               
                                    Beginning     Scheduled   Unscheduled      
                                  Ending             Original Face    
Certificate     Principal   Principal           Realized     Total Principal    
Ending Certificate     Certificate     Total Principal Class     Amount    
Balance     Distribution   Distribution   Accretion   Loss     Reduction    
Balance     Percentage     Distribution                                        
   
A-1
      202,462,000.00         468.41346702         0.00000000       46.68478974  
    0.00000000       0.00000000         46.68478974         421.72867728        
0.42172868         46.68478974  
A-2
      126,737,000.00         439.87713296         0.00122340       11.63541847  
    0.00000000       0.00000000         11.63664186         428.24049110        
0.42824049         11.63664186  
A-R
      100.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
X-A
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
B-1
      6,016,000.00         1000.00000000         0.00050864       34.12971410  
    0.00000000       0.00000000         34.13022274         965.86977726        
0.96586978         34.13022274  
B-2
      3,266,000.00         1000.00000000         0.00050827       34.12971525  
    0.00000000       0.00000000         34.13022352         965.86977648        
0.96586978         34.13022352  
X-B
      0.00         0.00000000         0.00000000       0.00000000      
0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000         0.00000000  
B-3
      1,890,000.00         1000.00000000         0.00050794       34.12971429  
    0.00000000       0.00000000         34.13022222         965.86977778        
0.96586978         34.13022222  
B-4
      1,231,000.00         1000.00000000         0.00051178       34.12971568  
    0.00000000       0.00000000         34.13021933         965.86978067        
0.96586978         34.13021933  
B-5
      687,000.00         1000.00000000         0.00050946       34.12970888    
  0.00000000       0.00000000         34.13021834         965.86978166        
0.96586978         34.13021834  
B-6
      1,549,605.55         1000.00000000         0.00050981       34.12971127  
    0.00000000       0.00000000         34.13022107         965.86977893        
0.96586978         34.13022107      

All Classes per $1,000 denomination.
Interest Distribution- Statement

                                                                               
                                                                           
Payment                                                                        
              of               Non-               Remaining     Ending          
        Current     Beginning     Current     Unpaid     Current     Supported  
            Unpaid     Certificate/             Accrual     Certificate    
Certificate/     Accrued     Interest     Interest     Interest     Total
Interest     Interest     Notational Class     Accural Dates     Days     Rate  
  Notional Balance     Interest     Shortfall     Shortfall     Shortfall(1)    
Distribution     Shortfall(2)     Balance                                      
                             
A-1
    04/20/06 – 05/19/06     30       5.14250 %       94,835,927.36        
406,411.46         0.00         0.00         2,330.47         404,080.99        
0.00         85,384,031.46  
A-2
    04/20/06 – 05/19/06     30       5.19000 %       55,748,708.20        
241,113.16         0.00         0.00         0.00         241,113.16        
0.00         54,273,915.12  
A-R
    N/A     N/A       4.00402 %       0.00         0.00         0.00        
0.00         0.00         0.00         0.00         0.00  
X-A
    04/01/06 – 04/30/06     30       0.71262 %       150,584,635.56        
89,424.49         0.00         0.00         327.50         89,096.98        
0.00         139,657,946.58  
B-1
    04/20/06 – 05/19/06     30       5.31250 %       6,016,000.00        
26,633.33         0.00         0.00         94.04         26,539.30         0.00
        5,810,672.58  
B-2
    04/20/06 – 05/19/06     30       5.59250 %       3,266,000.00        
15,220.92         0.00         0.00         53.74         15,167.18         0.00
        3,154,530.69  
X-B
    04/01/06 – 04/30/06     30       0.46197 %       9,282,000.00        
3,573.32         0.00         0.00         12.62         3,560.70         0.00  
      8,965,203.27  
B-3
    04/01/06 – 04/30/06     30       5.87299 %       1,890,000.00        
9,249.96         0.00         0.00         32.66         9,217.30         0.00  
      1,825,493.88  
B-4
    04/01/06 – 04/30/06     30       5.87299 %       1,231,000.00        
6,024.71         0.00         0.00         21.27         6,003.44         0.00  
      1,188,985.70  
B-5
    04/01/06 – 04/30/06     30       5.87299 %       687,000.00         3,362.29
        0.00         0.00         11.87         3,350.41         0.00        
663,552.54  
B-6
    04/01/06 – 04/30/06     30       5.87299 %       1,549,605.55        
7,584.01         0.00         0.00         26.78         7,557.24         0.00  
      1,496,717.17                                                              
       
Totals
                                      808,597.65         0.00         0.00      
  2,910.95         805,686.70         0.00                                      
                                         

 

(1, 2)   Amount also includes coupon cap or basis risk shortfalls, if
applicable.

 



--------------------------------------------------------------------------------



 



Interest Distribution Factors Statement

                                                                               
                                                                             
Beginning             Payment of                               Remaining      
Ending                   Current     Certificate/             Unpaid          
Non-Supported               Unpaid       Certificate/         Original Face    
  Certificate     Notional     Current   Interest   Current Interest   Interest
    Total Interest     Interest       Notational   Class     Amount       Rate  
  Balance     Accrued Interest   Shortfall   Shortfall(1)   Shortfall    
Distribution     Shortfall(2)       Balance                                    
         
A-1
      202,462,000.00       5.14250%       468.41346702         2.00734686      
0.00000000       0.00000000       0.01151065         1.99583621        
0.00000000         421.72867728  
A-2
      126,737,000.00       5.19000%       439.87713296         1.90246858      
0.00000000       0.00000000       0.00000000         1.90246858        
0.00000000         428.24049110  
A-R
      100.00       4.00402%       0.00000000         0.00000000       0.00000000
      0.00000000       0.00000000         0.00000000         0.00000000        
0.00000000  
X-A
      0.00       0.71262%       457.42737845         0.27164265       0.00000000
      0.00000000       0.00099484         0.27064778         0.00000000        
424.23563431  
B-1
      6,016,000.00       5.31250%       1000.00000000         4.42708278      
0.00000000       0.00000000       0.01563165         4.41145279        
0.00000000         965.86977726  
B-2
      3,266,000.00       5.59250%       1000.00000000         4.66041641      
0.00000000       0.00000000       0.01645438         4.64396203        
0.00000000         965.86977648  
X-B
      0.00       0.46197%       1000.00000000         0.38497307      
0.00000000       0.00000000       0.00135962         0.38361345        
0.00000000         965.86977699  
B-3
      1,890,000.00       5.87299%       1000.00000000         4.89415873      
0.00000000       0.00000000       0.01728042         4.87687831        
0.00000000         965.86977778  
B-4
      1,231,000.00       5.87299%       1000.00000000         4.89415922      
0.00000000       0.00000000       0.01727864         4.87688058        
0.00000000         965.86978067  
B-5
      687,000.00       5.87299%       1000.00000000         4.89416303      
0.00000000       0.00000000       0.01727802         4.87687045        
0.00000000         965.86978166  
B-6
      1,549,605.55       5.87299%       1000.00000000         4.89415516      
0.00000000       0.00000000       0.01728182         4.87687980        
0.00000000         965.86977893                                              

(1, 2) Amount also includes coupon cap or basis risk shortfalls, if applicable.

All Classes per $1,000 denomination.
Certificateholder Account Statement
Certificate Account

         
Beginning Balance
    0.00  
 
       
Deposits
       
Payments of Interest and Principal
    12,288,710.87  
Reserve Funds and Credit Enhancements
    0.00  
Proceeds from Repurchased Loans
    0.00  
Servicer Advances
    23,166.01  
Realized Losses (Gains, Subsequent Expenses & Recoveries)
    0.00  
\Prepayment Penalties ments
    0.00  
 
       
Total Deposits
    12,311,876.88  
 
       
Withdrawals
       
Reserve Funds and Credit Enhancements
    0.00  
Reimbursement for Servicer Advances
    25,207.43  
Total Administration Fees
    54,640.78  
Payment of Interest and Principal
    12,232,028.67  
 
       
Total Withdrawals (Pool Distribution Amount)
    12,311,876.88  
 
       
Ending Balance
    0.00  
 
       

 



--------------------------------------------------------------------------------



 



Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    2,910.95  
Servicing Fee Support
    0.00  
 
     
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    2,910.95  
 
     

Administration Fees

         
Gross Servicing Fee*
    52,231.26  
Master Servicing Fee
    2,409.52  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
       
 
       
Total Administration Fees
    54,640.78  
 
       

 

*   Servicer Payees include: BANK OF AMERICA (NY); GMAC MTG CORP, MORGAN STANLEY
DEAN WITTER; NATIONAL CITY MTG CO; PHH US MTG CORP; RESIDENTIAL FUNDING CORP

Reserve Accounts

                                      Beginning   Current   Current   Ending
Account Type   Balance   Withdrawals   Deposits   Balance  
Reserve Fund
    4,500.00       0.00       0.00       4,500.00  
Reserve Fund
    4,500.00       0.00       0.00       4,500.00  
Reserve Fund
    1,000.00       0.00       0.00       1,000.00  

 



--------------------------------------------------------------------------------



 



Collateral Statement

         
Collateral Description
  Mixed ARM
 
       
Weighted Average Gross Coupon
    6.269577 %
Weighted Average Net Coupon
    5.890229 %
Weighted Average Pass-Through Rate
    5.872729 %
Weighted Average Remaining Term
    325  
 
       
Beginning Scheduled Collateral Loan Count
    492  
Number of Loans Paid in Full
    25  
Ending Scheduled Collateral Loan Count
    467  
 
       
Beginning Scheduled Collateral Balance
    165,224,241.11  
Ending Scheduled Collateral Balance
    153,797,899.12  
Ending Actual Collateral Balance at 28-Apr-2006
    153,797,899.12  
 
       
Monthly P&I Constant
    863,400.91  
Special Servicing Fee
    0.00  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realization Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
 
       
Class A Optimal Amount
    11,663,638.09  
 
       
Scheduled Principal
    162.50  
Unscheduled Principal
    11,426,179.49  

 



--------------------------------------------------------------------------------



 



                          Group   One   Two   Total  
Collateral Description
  Mixed ARM     Mixed ARM     Mixed ARM  
Weighted Average Coupon Rate
    6.259554       6.286537       6.269577  
Weighted Average Net Rate
    5.882683       5.902997       5.890229  
Pass-Through Rate
    5.865183       5.885497       5.872729  
Weighted Average Maturity
    321       332       325  
Record Date
    04/28/2006       04/28/2006       04/28/2006  
Principal and Interest Constant
    541,712.09       321,688.82       863,400.91  
Beginning Loan Count
    300       192       492  
Loans Paid in Full
    18       7       25  
Ending Loan Count
    282       185       467  
Beginning Scheduled Balance
    103,849,980.31       61,374,260.80       165,224,241.11  
Ending Scheduled Balance
    93,969,267.43       59,828,631.69       153,797,899.12  
Scheduled Principal
    0.00       162.50       162.50  
Unscheduled Principal
    9,880,712.88       1,545,466.61       11,426,179.49  
Scheduled Interest
    541,712.09       321,526.32       863,238.41  
Servicing Fee
    32,614.99       19,616.27       52,231.26  
Master Servicing Fee
    1,514.48       895.04       2,409.52  
Trustee Fee
    0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00  
Other Fee
    0.00       0.00       0.00  
Pool Insurance Fee
    0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00  
Net Interest
    507,582.62       301,015.01       808,597.63  
Realized Loss Amount
    0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00  
Prepayment Penalty Paid Amount
    0.00       0.00       0.00  
Prepayment Penalty Paid Count
    0       0       0  
Special Servicing Fee
    0.00       0.00       0.00  

 



--------------------------------------------------------------------------------



 



Additional Reporting – Deal Level
Miscellaneous Reporting

         
Pro Rata Senior Percent
    91.139553 %
Pro Rata Subordinate Percent
    8.860447 %

Additional Reporting – Group Level
Miscellaneous Reporting

         
Group One
       
One Month Libor Loan Balance
    63,222,632.59  
Principal Transfer Amount
    0.00  
Senior Percent
    95.660060 %
Senior Prepayment Percent
    95.660060 %
Subordinate Percent
    4.339940 %
Subordinate Prepayment Percent
    4.339940 %
Interest Transfer Amount
    0.00  
 
       
Group Two
       
Six-Month Libor Loan Balance
    30,746,634.84  
Principal Transfer Amount
    0.00  
Senior Percent
    95.417010 %
Senior Prepayment Percent
    95.417010 %
Subordinate Percent
    4.582990 %
Subordinate Prepayment Percent
    4.582990 %
Interest Transfer Amount
    0.00  

 



--------------------------------------------------------------------------------



 



     
Loan Status Stratification/Credit Enhancement Statement

                                                                               
                        DELINQUENT       BANKRUPTCY       FORECLOSURE       REO
      TOTAL       No. of   Principal             No. of     Principal          
  No. of     Principal             No. of     Principal             No. of    
Principal       Loans   Balance             Loans     Balance             Loans
    Balance             Loans     Balance             Loans     Balance  
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00  
30 Days
  7     2,446,062.08       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days     7       2,446,062.08  
60 Days
  0     0.00       60 Days     0       0.00       60 Days     0       0.00      
60 Days     0       0.00       60 Days     0       0.00  
90 Days
  0     0.00       90 Days     0       0.00       90 Days     0       0.00      
90 Days     0       0.00       90 Days     0       0.00  
120 Days
  0     0.00       120 Days     0       0.00       120 Days     0       0.00    
  120 Days     0       0.00       120 Days     0       0.00  
150 Days
  0     0.00       150 Days     0       0.00       150 Days     0       0.00    
  150 Days     0       0.00       150 Days     0       0.00  
180+ Days
  4     2,292,633.34       180+ Days     0       0.00       180+ Days     0    
  0.00       180+ Days     0       0.00       180+ Days     4       2,292,633.34
                                                                               
 
  11     4,738,695.42             0       0.00             0       0.00        
    0       0.00             11       4,738,695.42  
 
                                                                               
                   
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %
30 Days
  1.498929%     1.590439 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     1.498929%       1.590439 %
60 Days
  0.000000%     0.000000 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.000000%       0.000000 %
90 Days
  0.000000%     0.000000 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days     0.000000%       0.000000 %
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.000000%       0.000000 %
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.000000%       0.000000 %
180+ Days
  0.856531%     1.490679 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     0.856531%       1.490679 %                                    
                                         
 
  2.355460%     3.081118 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %          
2.355460%       3.081118 %                                                      
                   

                                 
Current Period Class A Insufficient Funds:
    0.00     Principal Balance of Contaminated Properties     0.00     Periodic
Advance     23,166.01  

                                                      Original $   Original%  
Current $   Current %   Current Class %   Prepayment %
Class A
    14,639,605.55       4.25769563 %     14,139,952.56       9.19385287 %    
90.806147 %     0.000000 %
Class B-1
    8,623,605.55       2.50803805 %     8,329,279.98       5.41573066 %    
3.778122 %     41.094003 %
Class B-2
    5,357,605.55       1.55817407 %     5,174,749.29       3.36464238 %    
2.051088 %     22.309344 %
Class B-3
    3,467,605.55       1.00849773 %     3,349,255.41       2.17769906 %    
1.186943 %     12.910184 %
Class B-4
    2,236,605.55       0.65048103 %     2,160,269.71       1.40461588 %    
0.773083 %     8.408697 %
Class B-5
    1,549,605.55       0.45067804 %     1,496,717.17       0.97317140 %    
0.431444 %     4.692749 %
Class B-6
    0.00       0.00000000 %     0.00       0.00000000 %     0.973171 %    
10.585023 %

 



--------------------------------------------------------------------------------



 



     
Delinquency Status by Group

                                                                               
                        DELINQUENT       BANKRUPTCY       FORECLOSURE       REO
      TOTAL   Group One                                                        
                                      No. of   Principal             No. of    
Principal             No. of     Principal             No. of     Principal    
        No. of     Principal       Loans   Balance             Loans     Balance
            Loans     Balance             Loans     Balance             Loans  
  Balance  
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00  
30 Days
  4     1,233,395.44       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days     4       1,233,395.44  
60 Days
  0     0.00       60 Days     0       0.00       60 Days     0       0.00      
60 Days     0       0.00       60 Days     0       0.00  
90 Days
  0     0.00       90 Days     0       0.00       90 Days     0       0.00      
90 Days     0       0.00       90 Days     0       0.00  
120 Days
  0     0.00       120 Days     0       0.00       120 Days     0       0.00    
  120 Days     0       0.00       120 Days     0       0.00  
150 Days
  0     0.00       150 Days     0       0.00       150 Days     0       0.00    
  150 Days     0       0.00       150 Days     0       0.00  
180+ Days
  1     589,546.78       180+ Days     0       0.00       180+ Days     0      
0.00       180+ Days     0       0.00       180+ Days     1       589,546.78    
                                                                           
 
  5     1,822,942.22             0       0.00             0       0.00          
  0       0.00             5       1,822,942.22  
 
                                                                               
                   
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %
30 Days
  1.418440%     1.312552 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     1.418440%       1.312552 %
60 Days
  0.000000%     0.000000 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.000000%       0.000000 %
90 Days
  0.000000%     0.000000 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days     0.000000%       0.000000 %
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.000000%       0.000000 %
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.000000%       0.000000 %
180+ Days
  0.354610%     0.627383 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     0.354610%       0.627383 %                                    
                                         
 
  1.773050%     1.939934 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %          
1.773050%       1.939934 %                                                      
                   

                                                                               
                        DELINQUENT       BANKRUPTCY       FORECLOSURE       REO
      TOTAL   Group Two                       1.183654%                        
                                                No. of   Principal            
No. of     Principal             No. of     Principal             No. of    
Principal             No. of     Principal       Loans   Balance            
Loans     Balance             Loans     Balance             Loans     Balance  
          Loans     Balance  
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00  
30 Days
  3     1,212,666.44       30 Days     0       0.00       30 Days     0      
0.00       30 Days     0       0.00       30 Days     3       1,212,666.44  
60 Days
  0     0.00       60 Days     0       0.00       60 Days     0       0.00      
60 Days     0       0.00       60 Days     0       0.00  
90 Days
  0     0.00       90 Days     0       0.00       90 Days     0       0.00      
90 Days     0       0.00       90 Days     0       0.00  
120 Days
  0     0.00       120 Days     0       0.00       120 Days     0       0.00    
  120 Days     0       0.00       120 Days     0       0.00  
150 Days
  0     0.00       150 Days     0       0.00       150 Days     0       0.00    
  150 Days     0       0.00       150 Days     0       0.00  
180+ Days
  3     1,703,086.56       180+ Days     0       0.00       180+ Days     0    
  0.00       180+ Days     0       0.00       180+ Days     3       1,703,086.56
                                                                               
 
  6     2,915,753.20             0       0.00             0       0.00          
  0       0.00             6       2,915,753.20  
 
                                                                               
                   
 
  No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal
 
  Loans   Balance           Loans     Balance           Loans     Balance      
    Loans     Balance           Loans     Balance
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %
30 Days
  1.621622%     2.026900 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     1.621622%       2.026900 %
60 Days
  0.000000%     0.000000 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.000000%       0.000000 %
90 Days
  0.000000%     0.000000 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days     0.000000%       0.000000 %
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.000000%       0.000000 %
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.000000%       0.000000 %
180+ Days
  1.621622%     2.846608 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     1.621622%       2.846608 %                                    
                                         
 
  3.243243%     4.873508 %           0.000000%       0.000000 %          
0.000000%       0.000000 %           0.000000%       0.000000 %          
3.243243%       4.873508 %                                                      
                   

 